DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Mar 2021 has been entered.
 
Response to Amendment
This office action is in response to applicant’s amendment filed 18 Mar 2021.
Claims 1-10, 13, 15, 18-19 and 21-24 are presented for examination. Claims 1, 6-7, 10, 13, 15 and 18 are currently amended. Claims 17 and 20 have been cancelled. Claims 21-24 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim recites the limitation “the device” in line 15. There is no antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “the [[device]]inverter”.

Regarding claim 15, this claim recites the limitation “Device according to claim 13”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted “[[Device]]The inverter according to claim 13”.

Regarding claims 2-10, these claims are rejected for failing to cure the deficiencies of their respective parent claims through dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 13, 15, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 2003/0215677), hereinafter Frost, in view of Edlund (US . 

Regarding claim 1, Frost teaches A method for controlling an inverter (Figure 7, #294) by means of a programmable control unit (Figure 1, #22) based upon a plurality of electric operative parameters and a series of rules that these electric operative parameters shall satisfy ([0019], "As an example, in some embodiments of the invention, the on-site computer 22 communicates with the units 20 to retrieve data regarding various operating parameters of the units 20. As an example, for a particular unit 20, this data may indicate voltages, currents, flow rates, set points, temperatures and efficiencies related to various parameters that characterize operation of the unit 20. Based on this information from these various parameters, the on-site computer 22 then may be used to control, as described below, the operations of each unit 20, either individually or by the association of the unit 20 with a particular group of the units 20."); said method comprising the steps of:
[[embodying a firmware in the inverter, the firmware being accessible to the control unit for controlling the inverter]], the electronic device being electrically connected to an electric power distribution grid and adapted to supply electric power thereto ([0018], "The output terminals 310 of the units 20 are coupled together in parallel for purposes of providing power to a load 21 (a power grid and associated loads, for example).");
providing in the electronic device a file containing values of the electric operative parameters and the rules these electric operative parameters shall satisfy, the file being separate from the firmware, wherein the parameters and rules define conditions which the electronic device shall satisfy when the electronic device is connected to the electric power distribution grid to deliver electric power thereto ([0019]; [0031], "Referring to FIG. 5, in some embodiments of the invention, the on site computer 22 may be programmed with a load profile configuration file 120, a file that establishes a time profile for the load of one or more of the units 20. In some embodiments of the invention, the configuration file 120 controls the units 20 by groups."; [0032], "As an example, in some embodiments of the invention, the configuration file 120 may be a text file that includes rows that each specify a change in power for a unit 20 or a group of units 20. Each row is subdivided into three fields 120a, 120b and 120c, for example. The field 120a specifies a time for the change in the power setting, as specified by the field 120b. For this particular time and power settings, the field 120c specifies the groups of the units 20 that are affected.");
controlling the device to deliver electric power to the electric power distribution grid [[by means of the firmware]], using the electric operative parameters and the rules contained in the file ([0018]; [0019]; [0031]); and
wherein the file containing the values of the electric operative parameters and the rules [[is replaceable independently and separately from the firmware when at least one of the rules, the editable parameter, the upper limit, the lower limit, the further parameter or a combination thereof is changed or modified]] ([0019]; [0031]; [0032])
Frost does not specifically teach embodying a firmware in the inverter, the firmware being accessible to the control unit for controlling the inverter; controlling the device to deliver 
However, Edlund teaches embodying a firmware in the inverter, the firmware being accessible to the control unit for controlling the inverter ([0034], "Such transmissions may be used to alter the operating state and/or operating parameters(s) of the fuel cell system, inquire about usage statistics, and/or even update software or firmware of the fuel cell system."); and
controlling the device to deliver electric power to the electric power distribution grid by means of the firmware ([0034], “For example, the operating state of the fuel cell system 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cells of Frost to include firmware for controlling the fuel cell as taught by Edlund. Frost teaching controlling fuel cell systems using configuration files to furnish power to a power grid in the background ([0018]; [0019]; [0031]), and Edlund utilizes a well-known method in the art of controlling fuel cell via firmware and commands ([0034]). One or ordinary skill in the art would have known firmware as an efficient method of controlling a fuel cell and adapting a firmware to understand and interpret the configuration files of Frost would be an efficient way to produce predictable results. 
The combination of Frost and Edlund does not specifically teach wherein the electric operative parameters and the rules contained in the file define country standards to be applied in a given country or region of installation of the inverter, and the firmware is independent of the country standards applicable in the given country or region; wherein the electric operative parameters comprise at least one editable parameter including a maximum value of a grid frequency (FgridNokMaxTh) above which the inverter shall not connect to the electric power 
However SMA teaches wherein the electric operative parameters comprise at least one editable parameter (Pg. 35, Section 4.4.1, “There are three ways to change parameters…”; Pg. 57, “3. Use the [ ] button, select the parameter to be change.”) including a maximum value of a grid frequency (FgridNokMaxTh) above which the inverter shall not connect to the electric power distribution grid and a minimum value of the grid frequency (FgridNokMinTh) below which the inverter shall not connect to the electric power distribution grid, [[the maximum value of the grid frequency and the minimum value of the grid frequency being defined by the country standards]] (Pg. 97, “HzCtlOpMin Minimum power frequency for switching on the power distribution grid...40Hz…60Hz…Default Value: 47.5 Hz”; Pg. 97, “HzCtlOpMax Maximum power frequency for switching on the power distribution grid…50Hz…70Hz…Default Value: 50.05Hz”); 
wherein the at least one editable parameter is settable to optimize the operation of the inverter between an upper limit and a lower limit, the upper limit and the lower limit being defined by the rules and delimiting a range within which the at least one editable parameter must be comprised (Pg. 35; Pg. 92, Section 9.2, “P-W…Limits the active power in KW…0kW…1,000kW”; In the Value/Range column, the P-W parameter has an upper limit of 1,000kW and a lower limit of 0kW.); and 
wherein the rules define at least one mathematical relationship between said at least one editable parameter and the at least one further parameter (Pg. 35; Pg. 92; Pg. 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frost and Edlund to include editable parameters with value ranges as taught by SMA in order to adjust the parameter “to the requirements of the grid management” (SMA, Pg. 91, Section 9.1)
While the combination of Frost, Edlund and SMA discloses a file of parameters and rules (Frost, Figure 5; [0031]; [0032]), and parameters are editable with rules (SMA, Pg. 35; Pg. 44; Pg. 92), the combination does not specifically teach wherein the electric operative parameters and the rules contained in the file define country standards to be applied in a given country or region of installation of the inverter, and the firmware is independent of the country standards applicable in the given country or region; wherein the file is replaceable independently and separately from the firmware when at least one of the rules, the editable parameter, the upper limit, the lower limit, the further parameter or a combination thereof is changed or modified.
However, Mumtax teaches wherein the electric operative parameters and the rules contained in the file define country standards to be applied in a given country or region of installation of the inverter, and the firmware is independent of the country standards applicable in the given country or region ([0017], In some embodiments, the controller of the energy havesting device identifies the local grid connection standard through searching a data structure that contains information regarding all grid connection standards.”; [0067], “The grid connection standard identifier 520 receives the location information 515 from the location identifier 510 and sends a grid connection standard 522 to the configuration manager 530…The grid connection standards lookup table 525 contains all the grid connection standards and the corresponding geographic regions for each grid connection standard.”; [0068], “The configuration manager 530 receives the grid connection standard 522 and configures the inverter accordingly. In some embodiments, the configuration manager 530 stores the grid connection standard 522 as a set of parameters in a non-volatile memory (e.g., ROM 412 as described above by reference to FIG. 4) of the inverter and a controller (e.g., the processor 410 as described above by reference to FIG. 4) configures the power converting component (e.g., the power converter 450 as described above by reference to FIG. 4) based on that set of parameters.”);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frost, Edlund and SMA to include parameters to define a country standard as taught by Mumtaz. One of ordinary skill in the art would be motivated to modify the combination “because the inverters are configured at the field after installation, [so] a factory 105 manufactures the same generic inverter 205 for all countries” (Mumtax [0038]).
However, Wikipedia teaches wherein the file is replaceable independently and separately from the firmware when at least one of the rules, the editable parameter, the upper limit, the lower limit, the further parameter or a combination thereof is changed or modified (Page 1, “In computing, configuration files, or confit file configure the initial settings 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frost, Edlund, SMA and Mumtaz to include configuration files that can be modified separately from a computer program as taught by Wikipedia. The combination suggests configuration files (Frost [0031]; [0032]), and utilizing a configuration file would allow a program to “re-read the configuration files and apply the changes to the current process” (Wikipedia, Page 1), and this would change the settings of the program only by editing the configuration files (Wikipedia, Page 2) without editing the computer program itself.

Regarding claim 5, the combination of Frost, Edlund, SMA, Mumtax and Wikipedia teaches claim 1. While the combination of Frost and Edlund does not specifically teach, SMA further teaches wherein the at least one further parameter is an editable parameter of a non-editable parameter (Pg. 35; Pg. 92; Pg. 44; Pg. 93, “Pmax…Limit the active power. This is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize the teachings of SMA for the same motivation provided in claim 1 above.

Regarding claim 8, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. Frost further teaches wherein in said file which contains the values of the electric operative parameters and the rules, [[a maximum value, a minimum value]] and an actual value are defined for each parameter (Frost [0019], “As an example, in some embodiments of the invention, the on-site computer 22 communicates with the units 20 to retrieve data regarding various operating parameters of the units.”)
While Frost does not specifically teach, SMA further teaches a maximum value and a minimum value are defined for each parameter (Pg. 35; Pg. 92).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize the teachings of SMA for the same motivation provided in claim 1 above.

Regarding claims 13 and 18, these claims recite substantially the same limitations as claim 1 above and are rejected on the same basis.


Regarding claim 15, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. Frost further teaches wherein the inverter to connects a renewable energy source to the electric power distribution grid ([0018]; [0038]).

Regarding claim 21, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. Frost does not specifically teach, but SMA further teaches wherein the at least one editable parameter further includes a settable maximum grid frequency threshold (FgridOkMaxTh) at or below which the inverter can connect to the electric power distribution grid, and the rules contained in the file provide a maximum value and a minimum value for said seattable maximum grid frequency threshold (FgridOkMaxTh) (Pg. 57, “3. Use the [ ] button, select the parameter to be change.”; Pg. 97, “HzCtlOpMax Maximum power frequency for switching on the power distribution grid…50Hz…70Hz…Default Value: 50.05Hz”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of SMA for the same motivation provided in claim 1 above.

Regarding claim 22, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 21. Frost does not specifically teach, but SMA further teaches wherein the at least one editable parameter further includes a settable minimum grid frequency threshold (FgridOkMinTh) at or above which the inverter can connect to the electric power distribution grid, and wherein the rules contained in the file provide a maximum value and a minimum value for said settable minimum grid frequency threshold (FgridOkMaxTh) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of SMA for the same motivation provided in claim 1 above.

Regarding claim 23, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. Frost does not specifically teach, but SMA further teaches wherein the at least one electric operative parameter further includes a maximum value of a grid voltage (VthM) above which the inverter shall not be connected to the grid and a minimum value of the grid voltage (Vthm) below which the inverter shall not be connected to the grid (pg. 56, “3. Using the [ ] button, select the parameter to be changed.”; Pg. 97, “VctlOpMinNom Minimum grid voltage for switching on the power distribution grid. The parameter is based on the nominal voltage ‘VRtg’…VCtlOpMaxNom Maximum grid voltage for switching on the power distribution grid. The parameter is based on the nominal voltage ‘VRtg’.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of SMA for the same motivation provided in claim 1 above.

Regarding claim 24, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 23. Frost does not specifically teach, but SMA further teaches the maximum value of the grid voltage (VthM) is an editable parameter (Pg. 56; Pg. 97);
the minimum value of the grid voltage (Vthm) is an editable parameter (Pg. 56; Pg. 97);
the file contains an upper limit threshold (VthM-max) and lower limit threshold VthM-min) for the maximum value of the grid voltage (VthM) (Pg. 97).
The file contains an upper limit threshold (Vthm-max) and a lower limit threshold (Vthm-min) for the minimum value of the grid voltage (Vthm) (Pg. 97); and
The fi9le contains a rule requiring the maximum value of the grid voltage (VthM) is greater than the minimum value of the grid voltage (Vthm) (Pg. 97).

Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia as applied to claim 1 above, and further in view of Chen et al., “Improving the Grid Power Quality Using Virtual Synchronous Machines”, 2011 International Conference on Power Engineering, Energy and Electrical Drives, 11-13 May 2011, Malaga, Spain (Non-Patent Literature), hereinafter Chen, and Federico et al. (U.S. Patent 4,475,156), hereinafter Federico. Chen and Federico were cited in a previous office action.

Regarding claim 2, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. The combination does not specifically teach wherein a virtual machine is associated with said firmware, and wherein content of the file is interpreted by means of said virtual machine.
However, Chen teaches wherein a virtual machine is associated with said firmware (Abstract, "This paper presents the improvement of power quality and grid stability for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia to include associating a virtual machine with the firmware as taught by Chen. Such a modification would allow regulation of both the active and reactive power separately and bidirectionally (Chen, Abstract). Furthermore, virtual machines are well known in the art, and their implementations provide predictable results.
The combination of Frost, Edlund, SMA, Mumtaz, Wikipedia and Chen does not specifically teach wherein content of the file is interpreted by means of said virtual machine.
However, Federico teaches wherein content of the file is interpreted by means of said virtual machine (Federico, 9:58-63, “The Task Control Blocks are the active tasks and include a Compile Time Identification (CTID), a next instance designation, a Parent Run Time 
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the combination of Frost, Edlund, SMA, Mumtaz, Wikipedia and Chen to include a virtual machine to interpret the file of instructions as taught by Federico. Such a modification would "present a control more powerful than the underlying hardware itself" (Federico, 6:31-33) by providing “a control with an operating system that cloaks the machine effectively insulating the machine applications programmer from hardware involvement” (Federico, 2:19-22).

Regarding claim 3, the combination of Frost, Edlund, SMA, Mumtaz, Wikipedia, Chen and Federico teaches claim 2. The combination further teaches wherein the virtual machine comprises an interpreter interpreting the file and providing the firmware with the values of the electric operative parameters and the rules (Federico, 2:38-41; Federico, 9:58-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to utilize these further teachings of Federico for the same motivation provided in claim 2 above

Regarding claim 4, the combination of Frost, Edlund, SMA, Mumtaz, Wikipedia, Chen and Federico teaches claim 2. The combination further teaches storing the firmware in a first storage area associated with the programmable control unit (Edlund, Figure 1, #46; [0034], "Such transmissions may be used to alter the operating state and/or operating parameters(s) of 
storing the virtual machine in a second storage area associated with the programmable control unit (Federico, 2:38-41, “It is a further object of the present invention to provide a control comprising a virtual machine to provide the mechanisms necessary to perform the tasks for various portions of the machine control.”; this is inherently a different storage location than the firmware or file, since each piece of data needs a discrete storage location in order for the control device to be able to distinguish between the different pieces of data.);
storing the file containing the values of the electric operative parameters and the rules in a third storage area associated with the programmable control unit (Frost [0031]; [0020], “In some embodiments of the invention, the on-site computer 22 logs the monitored parameters for each unit 20 by storing (on its local mass storage device 29 (a hard disk drive, for example) corresponding data in a log file.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to utilize these further teachings of Edlund and Federico for the same motivation provided in claims 1 and 2 above.

Regarding claim 19, this claim recites substantially the same limitations as claim 4 above and is rejected on the same basis.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia as applied to claim 1 above, and further in view of .

Regarding claim 6, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. The combination does not specifically teach selecting the file containing the values of the electric operative parameters and the rules from a data base where a plurality of files are stored containing electric operative parameters values and rules, each file defining a standard for the operation of an electronic device; and providing the electronic device with the selected file.
However, Larsen teaches selecting the file containing the values of the electric operative parameters and the rules from a data base where a plurality of files are stored containing electric operative parameters values and rules, each file defining a standard for the operation of an electronic device ([0041], "The limits have been discussed in terms of fixed parameters; however, dynamically variable parameters provided, by, for example, a lookup table or a processor or state machine executing a control algorithm can provide the limits."; A lookup table is a database.); and
providing the electronic device with the selected file ([0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia to include dynamically editable parameters via a database lookup as taught by Larsen. Such a modification would allow for some dynamically variable parameters to control the device (Larsen [0041]), and distinguished from parameters that need to be fixed. This method is well known in the art and produces predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frost, Edlund, SMA, Mumtaz, Wikipedia and Larsen as applied to claim 6 above and further in view of Sweet et al. (US 2013/0042115), hereafter Sweet. Sweet was cited in a previous office action.

Regarding claim 7, the combination of Frost, Edlund, SMA, Mumtaz, Wikipedia and Larsen teaches claim 6. The combination further teaches modifying at least one editable parameter contained in the selected file (Larsen [0041]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of Larsen for the same motivation provided in claim 6 above.
The combination of Frost, Edlund, SMA, Mumtaz, Wikipedia and Larsen does not specifically teach before providing the electronic device with the file, verifying that the values of the parameters satisfy the rules contained in the file. 
However, Sweet teaches before providing the inventere with the file, verifying that the values of the parameters satisfy the rules contained in the file (Sweet, Paragraph [0158], “In some embodiments, a command set 58 comprises one or more commands 66 for validation of a name-value pair in a file in a memory accessible by the virtual machine 42.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing to modify the combination of Frost, Edlund SMA, Mumtaz, Wikipedia and Larsen to include checking the validating the values of a file before utilization of the file as taught by Sweet. Validating values within a file as taught by Sweet are well-known in the art, .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia as applied to claim 8 above and further in view of Emaru et al. (US 2005/0034117), hereafter Emaru. Emaru was cited in a previous office action.

Regarding claim 9, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 8. The combination does not specifically teach wherein information is associated with each electric operative parameter indicating whether the electric operative parameter is editable or non-editable.
However, Emaru teaches wherein information is associated with each electric operative parameter indicating whether the electric operative parameter is editable or non-editable (Emaru, Figure 9; Emaru, Paragraph [0086], “On this parameter adjusting GUI 40 has an non-editable field 41 (see FIG. 9) where the name of the selected parameter-attached software is displayed, editable fields 42 to 46 (see FIG. 9) wherein the parameter values included in the parameter configuration table of the selected parameter-attached software are displayed…”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing to modify the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia to include annotating which configuration parameters are editable and which are non-editable as taught by Emaru. Indicating editable and non-edible fields, as taught by Emaru" is well-known method in the art, and combining this known method produces the predictable result of limiting edits only to those parameters which are editable (Emaru, Paragraph [0086]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia as applied to claims 1 and 13 above, and further in view of Eyales (US 2013/0294110). Eyales was cited in a previous office action.

Regarding claim 10, the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia teaches claim 1. The combination does not specifically teach wherein the electric operative parameters and the rules contained in the file define a standard for the operation of the electronic device.
However, Eyales teaches wherein the electric operative parameters and the rules contained in the file define a standard for the operation of the electronic device ([0021], "In some embodiments, the smart inverter can be programmed to operate at a frequency of 50 Hz and/or 60Hz, or another frequency, and/or may adapt to the specific load requirements of the grid.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frost, Edlund, SMA, Mumtaz and Wikipedia to include adjusting the parameters according to rules to a defined standard as taught by Eyales. As is known in the art, different countries operate and different voltages and frequencies, and adapting parameters to follow these country standards would produce the predictable results of customizing the devices to adhere to such standards.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In the Remarks, Applicant argues:
a. The cited prior art does not teach or suggest the limitation “wherein the electric operative parameter and the rules contained in the file define country standards to be applied in a given country or region of installation of the inverter, and the firmware is independent of the country standard applicable in the given country or region; and wherein the electric operative parameters comprise at least one editable apraemter including a maximum value of a grid frequency (FgridNokMaxTh) above which the inverter shall not connect to the the electric power distribution grid and a minimum value of the grid frequency (FgridNokMinTh) below which the inverter shall not connect to the electric power distribution grid, the maximum value of the grid frequency and the minimum value of the grid frequency being defined by the country standards” as recited by independent claims 1, 13 and 18. Specifically, the combination of Frost, Edlund, SMA and Wikipedia does not disclose this.
Examiner’s Response:
a. This argument is moot in view of the new grounds rejection. As Mumtaz has been introduced to teach the country standards, and SMA is further utilizes for teaching the maximum and minimum frequency thresholds to connect to grid power. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P DUNCAN/Examiner, Art Unit 


                                                                                                                                                                                                                                                                                                                                                                                            /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194